Citation Nr: 1719283	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) from July 10, 2008, and higher than 70 percent from December 3, 2015.

2.  Entitlement to an initial rating higher than 10 percent for disc herniation of L3-4, and L4-5.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1990, May 1, 1992 to May 9, 1992, October 2001 to October 2002, and June 2007 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2009, the RO, in pertinent part, granted service connection for disc herniation, L3-4 and L4-5d assigned a 10 percent rating, from July 10, 2008.  The RO, in December 2009, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating from July 10, 2008.  Jurisdiction presently resides with the RO in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  Effective prior to December 3, 2015, the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

2.  Effective December 3, 2015, the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 

3.  The Veteran's thoracolumbar spine disability is manifested by painful motion, and forward flexion most severely limited to 70 degrees, with no persistent objective evidence of any neurological impairment.  






CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are met, effective prior to December 3, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating higher than 70 percent for PTSD are not met, effective December 3, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating higher than 10 percent for disc herniation of L3-4, and L4-5 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2008 and October 2009, the agency of original jurisdiction (AOJ) sent letters to the Veteran providing the notice required for the initial claim of service connection for the lumbar spine and PTSD, respectively.  Service connection was subsequently granted in February 2009 for the lumbar spine disability with a 10 percent rating, from July 10, 2008.  The RO also granted service connection for PTSD and assigned a 30 percent rating from July 10, 2008 in December 2009 (which later was increased to 70 percent, effective December 3, 2015).  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for the lumbar spine and PTSD on several occasions, in October 2008, November 2008, October 2009, and December 2015.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  PTSD

As noted in the introduction, the Veteran's PTSD is presently rated as 30 percent disabling from July 10, 2008, and 70 percent from December 3, 2015.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

In addressing whether the Veteran is entitled to a higher initial rating, the record shows for the period effective July 10, 2008 to December 3, 2015, a higher rating of 50 percent is more appropriate.  

VA treatment records dated from April 2009 to July 2009 show positive PTSD screens.

An October 2009 VA examination report shows the Veteran had moderate to serious impairment with reduced reliability and productivity due to symptoms such as: tense and nervous affect, impairment of concentration and focus; impaired abstract thinking; disturbances of mood and motivation; near-constant anxiety; and difficulty in establishing and maintaining effective work and social relationships.  These findings mirror most of the symptoms noted in the criteria for a 50 percent rating under Diagnostic Code 9411.

In addition, socially, it was noted that the Veteran's social interaction was occasionally inappropriate.  He had divorced during his military service and had a second relationship that broke up during a deployment in 2005.  His third relationship also ended after his return from Iraq.  He had difficulty adjusting while struggling with serious hypervigilance since his return.  He avoided people and had difficulty going out in public.  He struggled with his duties as a father of young children and had a strained relationship with his four year-old (in 2009).  

With respect to his employment, upon his return from service he continued with his job as director of technology for a large automotive company.  He was able to function because he did not need to be in the office the whole day and could leave when he wanted to visit different locations, which helped with his anxiety.  The Veteran noted on a January 2010 statement that even though he was working, it was only possible because he was working in a flexible work environment, which allowed him to stay away from people.  

The GAF score of 55 provided in the October 2009 VA examination also supports moderate symptoms, which is consistent with a 50 percent rating.  

In addition, VA treatment records dated from June 2011 to November 2015 show findings supportive of a 50 percent rating for PTSD, but no higher.  A January 2012 VA treatment record notes the Veteran had moderate anxiety and some irritability.  Treatment records note that the Veteran had a new girlfriend that was challenging and that they were working on finding him a proper medication dosage for his PTSD symptoms.  See, e.g., May 31, 2013 VA mental health outpatient note.

While the evidence prior to December 3, 2015 shows findings supportive of a 50 percent rating, the evidence does not meet the criteria for a 70 percent rating for PTSD, as the symptoms are shown to be more moderate than severe, with occupational and social impairment with reduced reliability and productivity.

Effective December 3, 2015, while the Veteran has significant deficiencies as a result of his PTSD, which is representative of the 70 percent rating assigned, the record does not show that he is both, totally socially and occupationally impaired as a resulted of his PTSD, warranting a 100 percent disability rating.  

The December 2015 VA examination report notes that socially,  the Veteran continued to struggle with relationships since his marriage ended.  He had been with someone for two years now and he reported that she is very gentle with him, which had made the difference.  He planned to get engaged.  He had three children, ages 11, 15, and 18.  He had contact with them but more so with his 11 and 15-year old.  His 18-year old had decided to live with her mother, which had put them at odds, but they had recently reconnected.  He noted that he stayed away from bars to avoid fighting.  He worked out 5 days a week for therapy.  He had the ability to shut people out and was very detached and had difficulty connecting with others.  The examiner noted that the Veteran did not appear to be a threat to himself or others.  

Occupationally, the report noted the Veteran's educational history and noted his job working for the automotive company, but there were no further comments specifically concerning his job.  

The examination report noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  While these symptoms are more consistent with the criteria for a 30 percent rating under Diagnostic Code 9411, the report also noted more severe symptoms of anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  These findings are more consistent with the criteria for a 70 percent rating.  

Occupationally, there is no record that the Veteran does not continue to work in spite of his PTSD symptoms.  Socially, while the Veteran has significant problems with personal relationships as manifested by his multiple marriages and strained relationships, he is not totally impaired.  He continues to be in a relationship, as noted in 2015, and was thinking of getting engaged.  He also continued to have relationship with his children.  In addition, he exercised regularly as his own form of therapy.  While the employment and social limitations have been noted above, his impairment is not so severe that he is shown to be totally impaired.  The 70 percent assigned contemplates such symptoms as inability to establish and maintain effective relationships.   
 
Thus, the criteria for a 50 percent rating for PTSD are met, effective prior to December 3, 2015.  However, the criteria for a rating higher than 70 percent for PTSD are not met, effective December 3, 2015.

B.  Lumbar Spine

As noted in the introduction, the Veteran's disc herniation, L3-4 and L4-5d is assigned a 10 percent rating, from July 10, 2008.  The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis, which is contemplated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but no greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The Veteran underwent a VA examination in October 2008, which noted that the Veteran had a history of low back pain and injury in November 2007 in Iraq.  He reportedly was wearing body armor weighing approximately 60 pounds when he dove forward under fire and developed acute onset of low back pain.  At that time he had difficulty bending and radiculopathy down the left knee to the knee.  A February 2008 CT scan of the back reportedly showed broad-based disk bulge at L5-S1 with minimal canal stenosis.  Currently, he had pain in the lumbar region with standing, running, bending, or sitting in one position for long periods of time.  He described the pain as "tightness."  He had no other imagining studies performed and described no bladder or bowel incontinence.

On physical examination he had no back pain in the seated position with knee extension.  In the supine position he had positive straight leg raising signs on the left at approximately 30 degrees.  Standing he had no direct spinal tenderness.  The report noted that he had "good" range of motion, but did not provide any measurements in degrees.  

A November 2008 VA examination report notes that the Veteran described constant low back pain.  After repetitive use, he felt increased pain, as well as fatigue, weakness, and lack of endurance.  He also reported that the pain radiated to his left lower extremity.  Sitting, standing, bending, stooping, squatting, and walking could cause the Veteran to have a flare-up of pain, which could be moderate to severe and could last for days depending on the activity.  He noted one incapacitating episode in the last 12-month period.  He noted pain and numbness in his extremities, more on the left side.  He described a radicular pain in the left lower extremity that extended to the left buttock area and popliteal fossa on the left side.  This was occasionally triggered by certain positions and twisting mechanisms, as well as prolonged sitting in a car or sitting in chair.

On physical examination, the Veteran's range of motion was to 70 degrees of forward flexion after three repetitions of active, passive, and repetitive range of movements.  The diagnosis was disc herniation, L3-4, and L4-5. 

A June 2009 VA MRI report of the lumbar spine shows mild disc degenerative changes in the lower lumbar spine.  The Veteran was advised to have physical therapy for back degenerative joint disease and sciatica.  A June 2009 VA neurology consult shows complaints of low back pain radiating to the left leg.  EMG studies showed no definite electrophysiologic evidence of an active left lumbosacral radiculopathy.  There were minor EMG findings of uncertain clinical significance.  There were also minor nerve conduction studies abnormalities, which were most compatible with mild foot muscle atrophy.

An October 2009 VA examination report shows the Veteran's current symptoms were of discomfort of the back with exacerbations each month based on activity.  The pain was worse with bending over, raising his leg, or performing exercises that caused a pounding or axial load.  He had had intermittent symptoms of sciatica, but no bladder or bowel functional impairments.  On physical examination there was loss of lordotic curve, but he did not have an antalgic gait.  Forward flexion was to 90 degrees, and he was able to touch his toes when asked to do so.  After repetitions, there was no reduction in joint excursion, weakness, pain, fatigability, or loss of coordination.  Straight leg raises were allowable to 75 degrees without precipitating any symptoms of sciatica.  There were no quadriceps or hamstring muscular areas suggesting atrophy or weakness.  Deep tendon reflexes were brisk; the toes were downgoing; and there was no loss of protective sensation.  The diagnosis was lumbar disc disease without signs or symptoms suggesting radiculopathy.

A December 2015 VA examination report shows forward flexion to 80 degrees.  There was pain on rest/non-movement, but no pain on weight-bearing.  There was mild tenderness to palpation over the lumbar spine.  There was no additional loss of function or range of motion after three repetitions.  Muscle strength, reflex, and sensory examinations in the lower extremities were normal.  Straight leg testing was negative.  There were no other signs or symptoms due to radiculopathy.

These findings do not show that a rating higher than 10 percent is warranted for the Veteran's lumbar spine disability based on limitation of motion.  Forward flexion was at most limited to 70 degrees in October 2009 after repetitive movement.  There also were not muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour, as the Veteran's gait was noted to be normal.  The Veteran had loss of lordotic curve in October 2009, but not reversed lordosis.  Also, the combined range of motion of the thoracolumbar spine was greater than 120 degrees on examination in 2008, 2009, and 2015.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings show forward flexion to 60 degrees or less, or combined range of motion less than 120 degrees.  

As for whether there are any separate ratings warranted for neurological impairment, the Veteran has consistently complained of radiculopathy into the left lower extremity.  On examination in October 2008, in the supine position, he had positive straight leg raising signs on the left at approximately 30 degrees.  In June 2009, he was advised to have physical therapy for back degenerative joint disease and sciatica.  However, EMG studies in June 2009 showed no definite electrophysiologic evidence of an active left lumbosacral radiculopathy.  On examination in October 2009 and December 2015, there were no signs or symptoms suggesting radiculopathy.  As noted, in October 2009, straight leg raises were allowable to 75 degrees without precipitating any symptoms of sciatica.  There were no quadriceps or hamstring muscular areas suggesting atrophy or weakness.  Deep tendon reflexes were brisk; the toes were downgoing; and there was no loss of protective sensation.  The diagnosis was lumbar disc disease without signs or symptoms suggesting radiculopathy.  In December 2015, muscle strength, reflex, and sensory examinations in the lower extremities were normal.  Straight leg testing was negative.  There were no other signs or symptoms due to radiculopathy.

While the Veteran had complaints of radiating pain into the left lower extremity and a positive straight leg test on the left side in 2008, additional records show there is no objective evidence of any neurological impairment in the left lower extremity associated with the lumbar spine disability.  The EMG finding in 2009 of mild foot muscle atrophy was not found to be related to the lumbar spine disability.  None of the rest of the neurological testing showed any objective evidence of neurological impairment associated with the lumbar spine disability.  Thus, overall, the medical evidence does not support a separate compensable rating for left lower extremity neuropathy.  There also are no other signs of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

In addition, there are no findings of intervertebral disc syndrome to warrant a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment, but finds that this impairment has been considered by the 10 percent rating assigned.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's PTSD and lumbar spine disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate to severe social and occupational functional impairment due to his symptoms of PTSD.  He also has limitation of motion in the lumbar spine.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with reduced reliability and productivity, effective prior to December 3, 2015; and occupational and social impairment, with deficiencies in most areas, effective December 3, 2015) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 and 70 percent ratings assigned under Diagnostic Code 9411 specifically contemplate these symptoms, respectively.  

The Veteran's thoracolumbar spine disability is manifested by painful motion, and forward flexion most severely limited to 70 degrees, with no persistent objective evidence of any neurological impairment, which is contemplated by the rating of 10 percent based on limitation of forward flexion to no less than 60 degrees.  

The Board finds that the rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected PTSD and/ or lumbar spine disability.  The Veteran was last noted as working full-time.  He did not respond to the RO's request to provide a completed VA-Form 21-8940, Application for Increased Compensation Based on Unemployability in September 2016.  He also has not argued, nor has the record shown that he has been rendered unemployable as a result of his service-connected disabilities.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating, of 50 percent, but no higher, for PTSD, from July 10, 2008 to December 3, 2015, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an initial rating higher than 70 percent for PTSD, from December 3, 2015, is denied.

Entitlement to an initial rating higher than 10 percent for disc herniation of L3-4, and L4-5 is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


